Per Curiam,
There was no error in awarding the feigned issue to determine the ownership of the fund, as between the parties thereto. The action of the court in discharging the ride to dissolve the attachment did not in any manner affect the right of Charles A. Eckels to claim the fund and ask an issue to determine his right thereto. The rule to dissolve the attachment was granted not on the application of Charles A. but. of Howard S. Eckels. We find nothing in the record that would warrant us in sustaining either of the specifications of error. They are all overruled and the judgment is affirmed.